t c summary opinion united_states tax_court shannon m galvan petitioner v commissioner of internal revenue respondent docket no 6515-12s filed date john p march for petitioner gary c barton for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is an action for determination of relief from joint_and_several_liability on a joint_return commenced by petitioner pursuant to sec_6015 and rules on date respondent filed a motion to dismiss for lack of jurisdiction motion to dismiss on the ground that the petition was not filed within the time prescribed by sec_6015 or sec_7502 on date petitioner filed an objection to respondent’s motion to dismiss objection on date respondent filed a response to petitioner’s objection on date we issued an order requiring the parties to supplement their filings with additional information we have received the requested supplements and after careful review of the facts and arguments presented by the parties we shall grant respondent’s motion to dismiss as supplemented unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the facts relevant to the disposition of respondent’s motion to dismiss are as follows petitioner resided in the state of oklahoma at the time that the petition was filed with the court on date petitioner and her then spouse irving j galvan signed a joint federal_income_tax return for tax_return reporting a tax_liability of dollar_figure with unpaid tax due of dollar_figure on date respondent received the tax_return but without any remittance and the acknowledged tax due remained unpaid on date respondent corrected a math error on the tax_return that resulted in adjusted unpaid tax due of dollar_figure and assessed the adjusted liability in addition a form_4340 certification of assessments payments and other specified matters indicates that a notice showing the dollar_figure balance due notice of balance due was mailed to petitioner on date the math error related to the overall_limitation_on_itemized_deductions under sec_68 the difference between the total_tax assessed dollar_figure and the total_tax reported on the tax_return dollar_figure is dollar_figure on date respondent received a form_8857 request for innocent spouse relief first form from petitioner on the first form_8857 petitioner requests relief from liability with respect to tax years and and indicates that she was not divorced legally_separated or living apart from mr galvan at that time in letter 3279c final_determination dated date final_determination and sent by certified mail to petitioner at her last_known_address respondent determined that petitioner was not entitled to relief under sec_6015 for tax_year as relevant herein respondent denied petitioner relief under sec_6015 because he determined that petitioner had actual knowledge of the income or deductions that caused the additional tax in addition respondent determined petitioner dated the first form_8857 date on her first form_8857 petitioner indicates that she helped prepare the former couple’s and tax returns reviewed the tax_return before signing it and knew that there was a balance due at the time she signed the tax_return on an attachment to her first form_8857 petitioner states that her husband became addicted to gambling in and that this addiction caused the couple to file for bankruptcy in in addition petitioner states that w hen we filed our tax_return for i was then aware of his gambling winnings at that point tax_year was addressed in a separate letter and is not in dispute that petitioner was ineligible for sec_6015 relief because she was not divorced widowed legally_separated or living apart from mr galvan for the months before filing her first form_8857 also as relevant herein respondent denied petitioner equitable relief under sec_6015 because apart from determining that she had actual knowledge as stated above petitioner did not show it would be unfair to hold her responsible for the tax due failed to prove that at the time she signed the return she had reason to believe the tax would be paid and failed to prove economic hardship furthermore the final_determination advised petitioner that i f you disagree with our decision you can file a petition with the united_states tax_court to review our denial you must file your petition within days from the date of this letter if you intend to file a petition you should write promptly the final_determination also advised as follows please note the law sets the time you are allowed to file your petition the irs cannot change the time period petitioner did not file a petition with this court within the 90-day period it appears that the only amount that would be subject_to allocation under sec_6015 is the dollar_figure resulting from respondent’s math error correction see karp v commissioner tcmemo_2009_40 slip op pincite n an ‘understatement ’ generally equated with a ‘deficiency ’ is the taxpayer’s failure to correctly report on a return the amount of tax due about two years later on date respondent received a second form_8857 for tax_year again requesting relief under sec_6015 on the second form_8857 petitioner indicates that she was divorced from her husband on date an attachment to the second form_8857 alleges that i t would be inequitable to hold shannon galvan responsible for any_tax debt for the tax_year on date respondent received a third form_8857 from petitioner for tax_year again requesting relief under sec_6015 the third form_8857 is identical to the second form_8857 on date the commissioner issued notice_2011_70 2011_32_irb_135 announcing a change in policy under which a requesting spouse would no longer be required to submit a request for equitable relief under sec_6015 within two years of the commissioner’s first tax collection activity against such we note that on the second form_8857 petitioner also indicates that she reviewed the tax_return before it was signed furthermore petitioner indicates that she used joint accounts with mr galvan and that she made deposits paid bills balanced the checkbook or reviewed the monthly bank statements in addition petitioner states that at the time she signed the tax_return she knew that mr galvan had dollar_figure of gambling income which was the amount reported on the return and she knew that an amount was owed to the irs moreover petitioner indicates that the former couple was having financial problems when the return was signed finally petitioner indicates that she was not a victim of spousal abuse or domestic violence and did not sign the tax_return under duress spouse moreover if an individual’s request for equitable relief was previously denied solely for being untimely under the two-year deadline and that request was not litigated notice_2011_70 supra provides a transitional rule allowing such individual to reapply for relief under sec_6015 by filing a new form_8857 see notice_2011_70 supra the record includes a fourth form_8857 signed by petitioner bearing a date of date and again requesting relief under sec_6015 on date the commissioner issued notice_2012_8 2012_4_irb_309 providing a proposed revenue_procedure that if finalized would inter alia change the requirement of revproc_2003_61 sec_4 2003_2_cb_296 and sec_1_6015-5 income_tax regs that a requesting spouse must file a claim for equitable relief no later than two years after the date of the commissioner’s first collection activity the new requirement would provide that a requesting spouse must file a claim for equitable relief before the expiration of the period of limitations for collection under sec_6502 or the period of limitations for credit or refund under sec_6511 if applicable see notice_2012_8 supra the fourth form_8857 is virtually identical to the second and third forms on date respondent mailed petitioner a letter date letter informing her we received the additional information you sent us following your receipt of the final_determination letter we mailed you we considered the information and did not change our determination the date letter also states your appeal time is expired your united_states tax_court petition time is expired there is no further innocent spouse issue on date petitioner filed a petition with this court petitioner alleges in her petition that t he internal_revenue_service did not follow the procedures or consider the factors for granting equitable relief outlined in revproc_2003_61 discussion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 jurisdiction must be proven affirmatively and a party invoking our jurisdiction bears the burden of proving that we have jurisdiction over the party’s case see 65_tc_346 35_tc_177 27_tc_837 in order to meet this burden the party must establish affirmatively all facts giving rise to our jurisdiction see wheeler’s peachtree pharmacy inc v commissioner t c pincite 15_bta_645 petitioner frames her request as one for equitable relief under sec_6015 sec_6015 generally provides us with jurisdiction to determine the appropriate relief available to an individual under sec_6015 when such individual files a petition within days after the commissioner mails by certified or registered mail to such individual’s last_known_address a notice of the commissioner’s final_determination with respect to a claim for equitable relief or after six months have expired since the individual filed a claim for equitable relief and no final_determination has been issued see rule b petitioner does not dispute that she failed to file a petition within the statutory 90-day period after respondent mailed the final_determination on date however in her objection petitioner argues that respondent has incorrectly computed the time the petitioner was eligible to file her petition under section in the attachments to petitioner’s second third and fourth forms she alleges that i t would be inequitable to hold her responsible for any_tax debt for the tax_year further petitioner’s sole allegation in her petition to the court is that respondent did not follow the procedures or consider the factors for granting equitable relief outlined in revproc_2003_61 e in support of this assertion petitioner argues that notice_2011_70 supra and notice_2012_8 supra operate to treat her first form_8857 as facially defective and a nullity in the supplement to her objection petitioner cites sec_1 b income_tax regs dealing with premature requests for relief and argues albeit necessarily in the alternative that her first form_8857 was a premature request for relief which the internal_revenue_service should not have considered and acted on moreover petitioner suggests that her fourth form_8857 should be treated as a qualifying request for relief under sec_6015 and that respondent’s date letter should be treated as a new final administrative determination beginning a new 90-day period within which she was entitled to petition the tax_court under petitioner’s theory she timely filed her petition within this new day period and thus respondent’s motion to dismiss should be denied we consider petitioner’s arguments in turn below the internal_revenue_code does not expressly address whether the court has jurisdiction over subsequent requests for relief that are submitted with respect to the same tax_year pursuant to sec_6015 however the commissioner has promulgated regulations to carry out the provisions of sec_6015 those regulations generally provide that a qualifying election or request for relief under sec_6015 is the first timely claim for relief from joint_and_several_liability for the tax_year for which relief is sought sec_1_6015-1 income_tax regs emphasis added the regulations also provide a requesting spouse is entitled to only one final administrative determination of relief under sec_1_6015-1 dealing with elections for relief under sec_6015 and c as well as requests for equitable relief under sec_6015 for a given assessment unless the requesting spouse properly submits a second request for relief that is described in sec_1_6015-1 sec_1_6015-5 income_tax regs emphasis added petitioner does not assert that these regulations are invalid moreover petitioner does not contend that her second third or fourth form_8857 constitutes a second request for relief within the meaning of sec_1_6015-1 income_tax regsdollar_figure instead petitioner asserts that her first timely claim for relief under sec_6015 ie her first form should be treated as facially defective and a nullity petitioner does not provide any direct authority to support her assertion but under sec_1_6015-1 income_tax regs a qualifying election may include a second election to allocate a deficiency under sec_6015 where the requesting spouse made a first election under sec_6015 did not qualify for c relief at that time solely because she failed to satisfy the nonmarital or separate-household requirements of sec_6015 and subsequently satisfies the sec_6015 requirements at the time of her second election to allocate a deficiency under sec_6015 points us to recent pronouncements made by the commissioner specifically petitioner suggests that notice_2011_70 supra and notice_2012_8 supra should be collectively interpreted in such a way as to allow us to ignore her first form_8857 and treat her fourth form_8857 as a qualifying request for equitable relief under sec_6015 we find nothing in notice_2011_70 supra or notice_2012_8 supra that would suggest the outcome sought by petitioner petitioner appears to misconstrue the recent pronouncements made by the commissioner regarding the two-year deadline for filing equitable requests for relief under sec_6015 contrary to petitioner’s theory those pronouncements do not operate to treat an otherwise qualifying request for relief ie the first timely filed request for relief as facially defective and a nullity dollar_figure see sec_1_6015-1 income_tax regs accordingly we reject petitioner’s argument that notice_2011_70 supra and moreover under the transitional rule announced in notice_2011_70 2011_32_irb_135 individuals whose requests for equitable relief were denied solely for untimeliness under the two-year deadline may reapply for relief under sec_6015 by filing a new form_8857 with the commissioner respondent however did not deny petitioner’s first request for relief claimed on her first form_8857 because such request was untimely under the two-year deadline rather petitioner’s first request for relief was timely under the two-year deadline and respondent denied such request only after a determination on the merits notice_2012_8 supra operate to treat her first form_8857 as facially defective and a nullity likewise we reject petitioner’s argument that her first form_8857 constituted a premature claim and thus should have been ignored by respondent a premature claim is a claim for relief that is filed for a tax_year prior to the receipt of a notification of an audit or a letter or notice from the irs indicating that there may be an outstanding liability with regard to that year sec_1 b income_tax regs a premature claim is not considered an election or request under sec_1_6015-1 id on date respondent assessed the dollar_figure tax_liability pursuant to sec_6213dollar_figure the form_4340 indicates that respondent mailed petitioner the respondent was authorized to make this assessment under sec_6213 as a mathematical_or_clerical_error because it was ‘an entry on a return of a deduction in an amount which exceeds a statutory limit imposed by subtitle a of tit ’ which limit ‘is expressed as a specified monetary amount’ and ‘the items entering into the application of such limit appear on such return’ see 129_tc_58 n citing sec_6213 with a math error the commissioner is authorized to correct the error make an additional_assessment and send a notice of the correction to the taxpayer see 45_tc_448 ciciora v commissioner tcmemo_2003_202 the taxpayer then has days to request an abatement of the assessment sec_6213 if the commissioner receives a timely abatement request then he must abate the assessment and proceed under normal deficiency procedures id petitioner does not allege that she filed an abatement request or continued notice of balance due that same day informing her of the dollar_figure outstanding balance petitioner’s first form_8857 was not received by respondent until date therefore petitioner received a letter or notice from the irs indicating that there may be an outstanding liability with regard to tax_year before her first form_8857 was filed see sec_1_6015-5 income_tax regs moreover petitioner helped prepare the former couple’s tax_return reviewed the return before signing it and was aware that there was a balance due at the time she signed the return on date petitioner signed the first form_8857 on date and respondent received the first form_8857 on july dollar_figure therefore petitioner filed the first form_8857 after she and mr galvan signed and filed their tax_return indicating a balance due under these circumstances petitioner has failed to demonstrate that her first form_8857 was premature see 118_tc_494 in this situation congress’s concern regarding premature requests for relief is not present rev’d on other grounds 439_f3d_1009 9th cir continued otherwise disagreed with the math error assessment although petitioner signed the form_8857 on date there is no evidence to demonstrate that it was filed any time before date the date it was received by respondent as reflected on the form_4340 accordingly we hold that the first form_8857 was filed on date thus petitioner’s second third and fourth forms were not qualifying requests for relief because none of those requests was the first timely claim for relief from joint_and_several_liability for the tax_year for which relief is sought ie tax_year see sec_1_6015-1 income_tax regs emphasis added further we reject petitioner’s suggestion that respondent’s date letter constituted a notice of final_determination within the meaning of sec_6015 a requesting spouse is generally entitled to only one final administrative determination of relief for a given assessment and respondent properly mailed the final_determination on date see sec_1 c income_tax regs respondent’s date letter did not purport to be a final administrative determination of relief and we find that respondent did not intend it to be such see 130_tc_248 we have previously held that a lthough the statute does not expressly address whether an individual may invoke this court’s jurisdiction by resubmitting a previously denied request we do not believe the 90-day limitations_period of sec_6015 should be defeated or protracted by the simple expedient of filing a succession of duplicative claims id pincite we conclude that petitioner’s second third and fourth forms as well as the attachments thereto are duplicative claims best characterized as seeking reconsideration of petitioner’s first form_8857 see id pincite conclusion in sum notice_2011_70 supra and notice_2012_8 supra do not operate to treat petitioner’s timely filed first form_8857 as facially defective and a nullity petitioner’s first form_8857 was not a premature request for relief within the meaning of sec_1_6015-5 income_tax regs petitioner’s second third and fourth forms were not qualifying requests for relief under sec_1 h income_tax regs petitioner was not entitled to a second final administrative determination of relief under sec_1_6015-5 income_tax regs respondent’s date letter does not constitute a notice of final_determination within the meaning of sec_6015 accordingly because petitioner failed to petition the court within the 90-day period provided by sec_6015 we lack jurisdiction to decide petitioner’s case to give effect to the foregoing an order granting respondent’s motion to dismiss as supplemented and dismissing this case for lack of jurisdiction will be entered
